Citation Nr: 1538664	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 30 percent for asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Veteran was scheduled to appear before a Veterans Law Judge during a Travel Board hearing, but he failed to appear for that proceeding without explanation.  Hence, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2015).

The record before the Board consists of records included in electronic files known as Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an increased rating for asthmatic bronchitis.  The evidence reflects that he was last afforded a VA examination for his disability in February 2013.  In an August 2014 statement, the Veteran's representative relayed the appellant's contention that his bronchitis has worsened since the February 2013 examination.  The Veteran has requested that he be afforded a new examination to determine the severity of his disability.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Moreover, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Given the Veteran's contention of worsening symptomatology and the age of the last examination, he must be afforded a VA examination to assess the severity of his service-connected asthmatic bronchitis, and to distinguish any pathology caused by any nonservice connected respiratory disorder from the service connected asthmatic bronchitis.

Finally, the appellant asserted in his 2011 substantive appeal that his respiratory disorder prevented him from working.  Significantly, in a May 2014 rating decision VA denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and the appellant did not thereafter perfect a timely appeal.  Accordingly, the May 2014 rating decision is final, and the Board does not have jurisdiction over a claim of entitlement to individual unemployability benefits.  38 U.S.C.A. § 7105 (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records identified by the Veteran as pertinent to the claim.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA respiratory examination to determine the nature and extent of his asthmatic bronchitis.  The examiner must be provided access to the Veteran's claims folder, VBMS file, and Virtual VA file for review.  The examination report must reflect that the examiner reviewed these records.  

After reviewing the evidence of record, including the relevant medical records and the Veteran's statements, the examiner must provide an accurate and fully descriptive assessment regarding the current severity of the Veteran's asthmatic bronchitis.  All necessary tests and studies are to be performed, including pulmonary function tests.  The examiner must carefully distinguish the nature of all pathology caused by asthmatic bronchitis from that caused by any nonservice connected disorder to include chronic obstructive pulmonary disease.  If the examiner cannot distinguish the various pathologies that fact must be noted, and the reasoning why explained.  

The examiner must provide a complete rationale for all opinions offered.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

3.  The RO must ensure that the clinical examination and report requested fully comply with this remand.  If the report is insufficient in any manner, or if a requested action is not taken or is deficient, it must be returned for correction.

4.  Notify the Veteran that he must report for any examination scheduled and that failure to report may result in his claim being denied.  38 C.F.R. § 3.655 (2015).

5.   After the above development has been completed, readjudicate the issue on appeal.  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate amount of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




